Citation Nr: 0125360	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to the assignment of an higher disability 
rating for posttraumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1970 until January 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In the June 2000 Veteran's Application for Compensation or 
Pension, the veteran requested service connection for a sinus 
disorder; however, it does not appear that the RO considered 
this disability.  This issue is referred to the RO for 
development.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested 
primarily by transient symptoms that includes depressed mood, 
and anxiety; without more than slight impairment in social 
functioning or industrial capability.

2.  The veteran was born in August 1951, and has a college 
education.

3.  The veteran's occupational experience includes work as 
electrical supervisor; he reportedly last worked in June 
1999.

4.  The veteran's disabilities include diabetes mellitus, 
considered 20 percent disabling; PTSD, considered 10 percent 
disabling; hypertension, considered 10 percent disabling; 
alcoholic hepatitis, considered 10 percent disabling; 
sinusitis, considered 10 percent disabling; and kidney 
stones, considered 10 percent disabling.

5.  The manifestations of the veteran's disabilities are not 
so severe as to preclude gainful employment consistent with 
his age, education, and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.3, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The veteran is less than 100 percent disabled and he is 
not unemployable by reason of permanent and total disability.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He also asserts that he should be granted 
pension benefits, as he is unable to work as a result of his 
disabilities. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case issued in July 2001, provided to the 
veteran, specifically satisfy the requirement at 38 U.S.C.A. 
§ 5103 (West Supp. 2001) and 66 Fed. Reg. 45630 (August 29, 
2001)(to be codified at 38 C.F.R. § 3.159(b)) that VA notify 
the veteran of the evidence necessary to substantiate his 
claims, specifically, the need for competent evidence 
reflecting increased disability.  Additionally the Board 
finds that the duties to assist provided under 38 U.S.C.A. 
§ 5103(a)(West Supp. 2001) have also been fulfilled and that 
all evidence and records identified by the veteran as 
plausibly relevant to his pending claims have been collected 
for review.  

The RO advised the veteran of the evidence necessary to 
complete his claims, and there does not appear to be any 
pertinent medical evidence regarding his claims that is not 
of record or requested by the RO.  Further, the RO offered 
the veteran a personal hearing but he declined.  
Consequently, the Board sees no prejudice to the veteran in 
considering the issues of entitlement to the assignment of a 
higher disability evaluation or pension benefits.  The Board 
finds that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claims.  No further 
assistance necessary to comply with the requirements of this 
new legislation or any other applicable rules or regulations 
regarding the development of the pending claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp 2001); 66 Fed. Reg. 45631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

Increased Rating

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment that current clinical 
findings objectively show to be the result of a service-
connected disability.  

VA examination was undertaken in August 2000.  The examiner 
determined that the findings were consistent with a diagnosis 
of PTSD.  A February 2001 rating action granted service 
connection for PTSD, assigning a 10 percent disability 
evaluation, effective June 2000.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

In considering the regulations, the veteran underwent VA 
psychological examination in August 2000.  In regard to 
industrial impairment, the veteran reported that he worked as 
an electrical supervisor with a railroad company for 28 
years.  However, in June 1999, he was fired after failing a 
breath analyzer test.  He has not worked since then.  He 
enjoyed working outside and doing chores.  On mental status 
examination, he was described as casually groomed, fully 
cooperative and conversed easily with the examiner.  His 
behavior and speech was within normal limits.  There was no 
anxiety or dysphoria noted.  His thought processes and 
associations were logical and tight.  He was oriented in all 
spheres.  There was no evidence of gross impairment in 
memory, hallucinations, delusions, loosening of associations, 
or confusion.  

In regard to social abilities, at the VA examination, the 
veteran did report some impairment in relationships.  He was 
described as a 49-year-old male who had been married for 28 
years.  He indicated that the relationship was shaky and he 
and his spouse had not been close for sometime.  He spent his 
time doing housework and visiting with community friends.  He 
indicated that he been depressed for some time.  He reported 
nightmares, startle response, impatience, intrusive thoughts 
of Vietnam, being uncomfortable in crowds and avoidance of 
war movies.  

VA outpatient records dated between January 2000 and June 
2001 show that he received substance abuse treatment.  He 
reported stress in the household due to his alcohol use and 
the fact that his adult children had returned to home.  He 
indicated that he was active in church and found support from 
that source.  He received treatment on several occasions for 
alcohol related seizures.  

Although there is evidence of depression and anxiety, these 
factors, alone, do not more nearly approximate the criteria 
for a 30 percent rating or higher.  See 38 C.F.R. § 4.7.  
While there is reported evidence of depressed moods and 
anxiety, it is not shown that these manifestations have led 
to an inability to perform his occupational tasks.  Still 
further, a 10 percent evaluation takes into consideration 
increased symptoms during periods of significant stress.  In 
reviewing the record it is noted that the VA examiner at the 
August 2000 VA examiner assigned the veteran Global 
Assessment of Functioning (GAF) score of 63.  A GAF between 
61 and 70 is indicative of some mild impairment (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationship.  See DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition) at 44-47.  A 10 percent disability rating reflects 
the existence of mild psychiatric symptoms.  

The Board notes that VA outpatient records dated in March 
2001 show GAF scores of 21 and 31, however, as referred to 
above these scores were recorded in conjunction with the 
veteran's non-service-connected substance abuse treatment and 
are not considered for his PTSD disability.  

In summary, it appears that the veteran is able to function 
independently, appropriately, and effectively.  Such 
manifestations as suspiciousness, memory loss or weekly panic 
attacks have not been described at any examination.  Such a 
picture belies a conclusion that the veteran is unable to 
establish and maintain effective relationships consistent 
with that contemplated by a higher rating.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  This 
case does not present factors such as frequent periods of 
hospitalization or marked interference with employment.  In 
regards to industrial impairment, as noted, the veteran 
reported that he is no longer working.  A review of the VA 
medical reports show that he reported that he was terminated 
due to substance abuse.  Regardless, he has not produced any 
objective evidence from his former place of employment 
implicating his service-connected disability in his 
unemployment.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the VA records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 10 percent disability evaluation is in order for the 
veteran's PTSD.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.

Pension Benefits

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

The U.S. Court of Appeals for Veterans Claims (Court), has 
held that VA adjudicators, when considering a claim for 
entitlement to nonservice-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

The clinical evidence discussed below has led the RO to find 
that the veteran is not permanently and totally disabled for 
pension purposes.  The veteran was born in August 1951.  He 
is, therefore, now 50 years old.  He has a college education 
and occupational experience as an electrical supervisor for a 
railroad company.  He reported in his 2000 application for 
pension benefits that he last worked in June 1999.  The 
veteran's disabilities include diabetes mellitus, considered 
20 percent disabling; PTSD, considered 10 percent disabling; 
hypertension, considered 10 percent disabling; alcoholic 
hepatitis, considered 10 percent disabling; sinusitis, 
considered 10 percent disabling; and kidney stones, 
considered 10 percent disabling by the RO.

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  The general rating criteria for 
diabetes mellitus provides that a 20 percent rating is 
warranted if the condition requires insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  The 
next higher schedular rating, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

In this case it is shown that the veteran manifestations more 
closely approximates a 20 percent rating, that is, requires 
hypoglycemic medication and a restricted diet.  VA outpatient 
records show that on June 11, 2000, the veteran was 
considered hyperglycemic and put on American Diabetes 
Association (ADA) diet.  On March 26, 2001, the veteran 
denied any problems with diabetes, however, later that month 
it was noted that he was hyperglycemic.  In April 2001, in 
reporting the diagnostic assessment, it was noted that he was 
a diabetic with intermittent high sugars.  He was advised 
about diet control and exercise.  There was no suggestion 
that the diabetes was not well controlled with that regimen; 
accordingly, the Board concludes that the condition was well 
controlled.  The general medical examinations provided no 
suggestion of complications associated with diabetes mellitus 
or that the veteran was required to regulate his activities 
as a result of diabetes mellitus.

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension), a 20 percent 
evaluation is assigned when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  When diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more, a 10 percent evaluation is 
assigned.  The 10 percent evaluation is the minimal 
evaluation when an individual has a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101. 

In this case, the evidence of the veteran's blood-pressure 
between January 2000 and June 2001 does not show diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  Although there were some 
diastolic and systolic readings in that range in March 2001, 
this occurred coincident with treatment with alcohol related 
seizures, and the examiner noted that this was consistent 
with delirium tremens.  Consequently, the criteria for a 10 
percent rating are not met.

The veteran's hepatitis has been evaluated under Diagnostic 
Code 7345.  Diagnostic Code 7345 provides that a 
noncompensable evaluation is warranted for healed infectious 
hepatitis that is nonsymptomatic.  For a 10 percent 
evaluation, the evidence must show that the veteran has 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation requires minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation but necessitating dietary restriction 
or other therapeutic measures.  A 60 percent evaluation 
requires moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.

Between January 2000 and June 2001 he has had elevated liver 
function test (LFT) associated with his alcohol abuse.  In 
April 2001, it was noted that his LFT's were improving with 
abstinence of alcohol.  There was noted hepato-splenomegaly 
with mild ascites.  However, in this case, it is not shown 
that his hepatic disease requires dietary restriction or 
other therapeutic measures.  Moreover, it is not shown that 
he has associated fatigue, anxiety or gastrointestinal 
problems.  Accordingly, the Board finds that the veteran's 
hepatitis disability picture more nearly approximates the 10 
percent schedular evaluation assigned.

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note following 
this section provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

The medical evidence outlined below, shows that during this 
period of time, the veteran's sinusitis was manifested by 
mild or occasional symptoms.  The VA outpatient records 
relate that the veteran received treatment for sinus 
congestion in December 1999.  While receiving hospital 
treatment for alcohol withdrawal seizures in February 2000, 
the veteran reported a history of chronic sinusitis and 
headaches.  A computer tomography (CT) scan was performed in 
order to rule out the presence of a mass.  There were no 
abnormalities noted in the sinuses.  In October 2000, he 
reported that he was taking over-the-counter medication for 
nasal congestion.  In March 2001, it was noted that his 
sinusitis was stable.  Otherwise, the clinical notes only 
disclose a history of sinusitis.  While the record shows that 
the veteran takes medication on occasion for his sinusitis, 
it has not been shown that he has three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six  weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Therefore, based on review of the 
record, the Board finds that the evidence approximates a 10 
percent disability evaluation.

The veteran's kidney stone disability is evaluated pursuant 
to 38 C.F.R. § 4.115, Diagnostic Codes 7508, 7509.  Pursuant 
to Diagnostic Code 7508, nephrolithiasis (a condition marked 
by the presence of renal calculi or stones) is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  (1) diet therapy, 
(2) drug therapy, (3) invasive or noninvasive procedures more 
than two times a year.  In such cases, a 30 percent rating 
will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Hydronephrosis manifested by only an occasional attack of 
colic without infection and not requiring catheter drainage, 
warrants a 10 percent evaluation.  38 C.F.R. §§ 4.115, 
Diagnostic Code 7509.

In reviewing the VA clinical records dated in June 2001, the 
Board finds no evidence of symptoms attributed to the 
veteran's service-connected kidney stones.  It was reported 
that he had an 8-millimeter stone in the right kidney.  
Additionally, there was hematuria, however, he was reportedly 
asymptomatic.  He is not shown to be under any sort of 
dietary or drug therapy.  Therefore, none of these conditions 
for a 30 percent evaluation under Diagnostic Code 7508 have 
been met.  Accordingly, the veteran's kidney stone disability 
is properly evaluated as hydronephrosis under Diagnostic Code 
7509, as provided under Diagnostic Code 7508.

In regard to his alcohol dependence, as noted, the VA 
outpatient records show that he underwent an alcohol 
detoxification program.  It should be noted that pension is 
not payable for disability resulting from willful misconduct.  
38 U.S.C.A. § 1521(a). Alcohol abuse will be considered the 
result of willful misconduct.  See 38 C.F.R. § 3.301(c)(2).  
Accordingly pension is not payable for impairment caused by 
the veteran's alcohol abuse.

In light of the above findings, it is evident that the 
veteran does not have a single disability that is totally 
disabling.  After using the combined rating schedule set 
forth at 38 C.F.R. § 4.25, the veteran's disabilities are not 
more than 50 percent disabling.  Therefore, the veteran does 
not objectively warrant a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.16.

The "subjective" standard for pension eligibility is also for 
consideration.  In this respect, 38 C.F.R. § 3.321(b)(2) 
provides that pension may be granted "where the evidence of 
record establishes that an applicant for pension who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors."

The veteran contends that his disabilities collectively 
inhibit his ability to work.  The Board notes that the 
veteran reportedly last worked in 1999 and according to the 
medical records his unemployment was due to his alcohol 
abuse.  As noted above, pension is not payable for impairment 
caused by the veteran's substance abuse.  See 38 U.S.C.A. § 
1521(a); 38 C.F.R. § 3.301(c)(2).  The Board acknowledges 
that he has definite symptoms associated with his disorders; 
however, it is not shown how the associated manifestations of 
these disorders would significantly impair him in his prior 
occupation as an electrical supervisor.  I do not find that 
these manifestations are so debilitating as to cause total 
disability.  The veteran is not shown to require frequent 
hospitalization or an inordinate amount of medication or 
treatment for his disorders.  A March 2001 VA diagnostic 
summary indicated that he was employable.  In addition, the 
record does not contain a medical opinion that relates that 
the veteran's employment is affected by any of the listed 
physical disorders.  Furthermore, the disorders would not 
preclude many types of employment, that the veteran would 
otherwise be able to perform and maintain, given his age, 
education, and occupational experience.  Based on the 
foregoing, the Board concludes that the veteran's 
disabilities, when evaluated in association with his 
educational attainment, occupational background, and age, are 
not shown to preclude all kinds of substantially gainful 
employment, should the veteran choose to seek such 
opportunities.  Accordingly, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
and his claim for that benefit is denied.

In July 2000, the veteran was notified he did not meet the 
income requirement for pension.  For a veteran to be eligible 
to receive VA improved disability pension, the veteran must 
meet the net worth requirements under 38 C.F.R. § 3.274 and 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23.  In this 
regard, RO reported that the applicable income limitation for 
a veteran and spouse with dependents in need of a non-service 
connected pension was $11,773.00.  The veteran reported, a 
yearly family income of $39,383.00.  This figure is excessive 
for purposes of entitlement to VA pension benefits.

In light of the discussion above, I conclude that the 
requirements for a permanent and total disability evaluation 
for pension purposes are not met. 


ORDER

An increased rating for PTSD is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


